Citation Nr: 0739635	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-23 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for degenerative disc 
disease, cervical spine. 

4.  Entitlement to service connection for degenerative disc 
disease, lumbar spine. 

5.  Entitlement to service connection for right knee 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
a hearing at the RO in October 2007.  The transcript is 
included in the record.  The veteran submitted additional 
evidence in October 2007, along with a statement waiving 
initial consideration of such evidence by the RO.  


FINDINGS OF FACT

1.  Tinnitus was not present in service and is not otherwise 
related to his period of active duty.

2.  Bilateral hearing loss was not present in service and is 
not otherwise related to his period of active duty.

3.  Degenerative disc disease, cervical spine, was not 
present in service and is not otherwise related to his period 
of active duty.

4.  Degenerative disc disease, lumbar spine, was not present 
in service and is not otherwise related to his period of 
active duty.

5.  A chronic right knee disability was not present in 
service and is not otherwise related to his period of active 
duty.


CONCLUSIONS OF LAW

1.  Tinnitus was neither incurred in nor aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Bilateral hearing loss was neither incurred in nor 
aggravated by active duty, nor may a sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

3.  Degenerative disc disease, cervical spine, was neither 
incurred in nor aggravated by active duty, nor may arthritis 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.309 (2007).

4.  Degenerative disc disease, lumbar spine, was neither 
incurred in nor aggravated by active duty, nor may arthritis 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.309 (2007).

5.  Right knee disability was neither incurred in nor 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated October 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  A medical examination with 
etiology opinion was afforded for the service connection 
claim of tinnitus and bilateral hearing loss.  As explained 
in the decision below, there is nothing in the claims file 
which would tend to establish that either degenerative disc 
disease of the cervical and lumbar spine or right knee 
disability are related to in- service pathology or 
symptomatology.  Thus, an examination is not necessary.  See 
38 C.F.R. § 3.159(c)(4); Charles v. Principi, 16 Vet. App. 
370 (2002).  The duties to notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection will also be presumed for certain chronic 
diseases, including degenerative arthritis and sensorineural 
hearing loss, if manifest to a compensable degree within one 
year after discharge from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Tinnitus and Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service. Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

Upon review, evaluation performed by VA in January 2005 
revealed current mild to moderate sensorineural hearing loss, 
thereby satisfying the first element of his service 
connection claim.  38 C.F.R. § 3.385.  Examination also 
revealed tinnitus present.  

Audiometric testing at entrance and separation from service 
did not demonstrate the presence of hearing loss by VA 
standards.  Service medical records are also negative for a 
diagnosis of hearing loss in either ear or tinnitus.  There 
is no evidence of sensorineural hearing loss within one year 
of the veteran's discharge from service. 38 C.F.R. §§ 3.307, 
3.309. 

Form DD 214 shows that the veteran served as a Light and 
Medium Field Artillery Crewman.  The Board finds that this 
evidence, along with the veteran's statements, demonstrates 
that he experienced acoustic trauma in service.    

The central issue in this case is whether the veteran's 
current tinnitus and bilateral hearing loss are related to 
his service, including in-service noise exposure.  

An audiological evaluation report from VA in January 2005 
noted that the veteran was in artillery for two years.  He 
was never in direct armed conflict.  He was a gunner for four 
months, assistant gunner for 14 months, and cannoneer for one 
month.  No hearing protection was issued while he was in the 
military. 

In civilian life, the veteran worked for a boot company 
running a skiving machine for six months.  He also worked in 
assembly for four years, and as a nail operator for two 
years.  No hearing protection was used.  He later worked on 
assembly for two more years for another employer, and then 
assembly line supervisor for four years, fabrication 
supervisor three years, and engineering 11 years.  No hearing 
protection was used.  He later performed mold and grind work 
for two years with ceramic powder for another employer, but 
hearing protection was used.  He later worked with custom 
metal and was supervisor for three years, and then a 
supervisor another time for five years.  He is currently 
running mold and grinding machines, and using hearing 
protection again.       

He complained of having chronic tinnitus for the past two 
years.  He also had a history of high blood pressure and 
spinal stenosis of the neck since the early 1980s.  

The examiner indicated that the veteran did not notice the 
hearing loss except for the last five to six years and 
tinnitus he has noted for the last two years.  The examiner 
stated that the veteran did not have much hearing today and 
he had a lot of nonmilitary noise exposure.  Taking 
everything into consideration, the examiner opined that it 
was less likely than not a hearing loss was due to acoustic 
trauma in service.  The examiner also found that the 
veteran's tinnitus was more than likely related to his neck 
and heart problems.  The rationale was that the veteran only 
noticed hearing loss the last five to six years, had normal 
hearing at discharge, and had post-service noise exposure.  

Upon review, the Board finds the January 2005 VA examiner's 
opinions to be probative evidence.  The opinions were based 
on examination of the veteran, including a medical history 
and testing, and based on a review of the claims file.  The 
opinions were also supported by the record.  Service medical 
records did not show tinnitus or defective hearing on 
evaluation.  Complaints of hearing loss and tinnitus were 
noted many years following separation of service.  Further, 
the first post- service evidence of tinnitus and bilateral 
hearing loss for VA purposes was dated in 2005, approximately 
40 years following the veteran's discharge from active 
service.  

A private medical record in September 2005 indicated that the 
veteran's tinnitus was secondary to acoustic nerve disorder, 
probably noise induced.  The examiner also noted that the 
veteran had hearing loss consistent with noise exposure.  
This medical evidence is of little probative value as the 
examiner did not provide an opinion as to whether the 
etiology of the veteran's tinnitus and hearing loss was based 
on in-service noise exposure or civilian noise exposure 
following service. 

The Board acknowledges the veteran's own statements to the 
effect that his tinnitus and hearing loss are related to 
noise exposure in service, however, the evidence of record 
does not indicate that he possesses medical expertise, and he 
is not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds the 
only competent medical evidence addressing the etiology of 
his tinnitus and bilateral hearing loss, the January 2005 VA 
examination report, to be probative.  

Based upon the above, the preponderance of the evidence is 
against a finding that current tinnitus and bilateral hearing 
loss is related to service.  Accordingly, the claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Degenerative Disc Disease, Cervical and Lumbar Spine

The veteran contends that his degenerative disc disease, 
cervical and lumbar spine, began during his period of active 
duty.

Service medical records were negative for complaints or 
treatment involving the spine.  The veteran's spine was also 
found normal findings on clinical evaluation in the Report of 
Medical Examination for separation from service.  There was 
no evidence of degenerative arthritis within one year of the 
veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309.

The first post-service medical evidence of record is dated in 
June 1984.  Here, the veteran sought treatment for chronic 
low back pain of approximately four years in duration.  The 
veteran reported no known trauma or other precipitating 
causes.  The diagnosis was chronic low back pain.  

The record is negative for medical treatment again until 
2003.  In August 2003, the veteran was diagnosed with 
degenerative joint disease of the cervical spine.  In 
December 2003, an assessment of lower back pain with positive 
radiculopathy.  MRI examination findings that same month 
noted degenerative disc and facet arthropathy with associated 
spinal stenotic features involving all but the L1-2 level.  
In January 2004, a diagnosis of degenerative disc disease of 
the cervical spine was noted.  In August 2004, a diagnosis of 
degenerative disc disease of the lumbar spine was noted.  

Continuity of symptomatology is not established here.  
Statements from the veteran that his cervical and lumbar 
spine problems have been chronic since service are 
contradicted by the statements given by him to his treating 
physicians in the past.  The June 1984 medical record notes 
complaints from the veteran of chronic low back pain of 
approximately four years in duration with no known trauma or 
other precipitating causes.  In a January 2004 medical 
record, the veteran indicates that he had axial neck pain 
since the late 1980s.  In a February 2004 medical record, the 
veteran complains of tightness on the left side of his neck, 
which had been present for approximately four years.  

The record includes an etiology opinion from a private 
physician in December 2005.  The examiner stated that 
intervertebral discs tend to degenerate most quickly in 
patients that are engaged in heavy lifting activities/heavy 
manual labor.  The veteran informed the examiner that he was 
required to do a lot of heavy lifting in service, up to 150 
to 200 pounds.  Based on the veteran's statements, the 
veteran examiner stated that his time in service certainly 
could have contributed to the accelerated degenerative 
arthritis and disc disease.  

The Board finds this etiology opinion to be of little 
probative value.  The opinion  raises the possibility of a 
connection between the veteran's degenerative disc disease of 
the cervical and lumbar spine and service.  However, the 
opinion is speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  It also does not appear that the 
examiner reviewed the veteran's clinical folder when forming 
an opinion.  Further, the opinion is not supported by the 
record.  The record does not show complaints involving the 
cervical and lumbar spine until the 1980s, or more than 15 
years following separation from service.  The veteran 
separated from service in 1965, more than 35 years prior to 
his first diagnosis of degenerative arthritis or disc disease 
of the cervical and lumbar spine.     

As such, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
degenerative disc disease of the cervical and lumbar spine.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Since the 
weight of the evidence for and against the claims is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Right Knee Disability

On November 1963 Report of Medical History for purpose of 
entry into service, the veteran complained of having a trick 
knee resulting from an injury in 1958.  The veteran stated 
that he was never examined by a physician as it was not 
severe.  The knee never locked.  Report of Medical 
Examination that same day indicated that the lower 
extremities, including the right knee, were clinically 
evaluated as normal.  The veteran complained of right knee 
aching with prolonged standing.  Evaluation was negative for 
clinical findings.  The diagnosis was normal knee. Separation 
examination was normal for lower extremities.  No right knee 
abnormalities were noted.   

The only pertinent post-service clinical report of record was 
dated in June 2004.  Here, the examiner noted that the 
veteran presented with pain involving his right knee.  The 
veteran indicated that he had an injury in 1965; however, 
most recently he aggravated his knee in March 2004 when he 
stepped on a pipe.  Examination revealed mild tenderness at 
times over the medial joint.  He could be stressed with 
McMurray's.  The impression was right knee internal 
derangement.   

Upon review, the evidence shows no right knee injury or 
abnormalities in service, or a diagnosis until nearly 40 
years following separation from service.   The first post-
service findings of a right knee disability were noted in 
2004, in the form of right knee internal derangement, and 
were made after an intervening knee injury in March 2004.  
The Board has considered the statements of the veteran to the 
effect that he has a chronic right knee disability that began 
during active service.  However, the veteran's lay testimony 
alone, even if were not contradicted by the other evidence of 
record, is not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  Espiritu, supra.  

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for right 
knee disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 
see Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




(CONTINUED ON NEXT PAGE)






ORDER

Service connection for tinnitus is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for degenerative disc disease, cervical 
spine, is denied. 

Service connection for degenerative disc disease, lumbar 
spine, is denied. 

Service connection for right knee disability is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


